IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS MAR | 9 2020

AMARILLO DIVISION

UNITED STATES OF AMERICA §
§

Plaintiff, §

§

v. §
§

ORION AARON GARCIA §
§

Defendant. §

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

 

 

 

CLERK, U.S. DISTRICT COURT

By
_ Deputy

2:19-CR-157-Z-BR-1

 

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 4, 2020, the United States Magistrate Judge issued a Report and

Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above

referenced cause. Defendant Orion Aaron Garcia filed no objections to the Report and

Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
|

independently examined all relevant matters of record in the above referenced cause—including

the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—

and thereby determined that the Report and Recommendation is correct. Therefore, the Report and

Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

hereby FINDS that the guilty plea of Defendant Orion Aaron Garcia was knowingly and

voluntarily entered; ACCEPTS the guilty plea of Defendant Orion Aaron Garcia; and ADJUDGES

Defendant Orion Aaron Garcia guilty of Count Two in violation of 47 U.S.C. § 223(d)(1). Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March _/7 , 2020.

 

 

MAT

WJ.KAGSMARYK /

UNUZED STATES DISTRICT JUDGE

 
